PER CURIAM.
Because the appeals referee’s determination that appellant was not guilty of misconduct, see Varig Brazilian Airlines v. Florida Department of Commerce, 354 So.2d 921 (Fla. 3d DCA 1978), was supported by competent evidence, it was unjustifiably reversed by the Unemployment Appeals Commission on the basis of its own conclusion that he was. See Cheung v. Executive China Doral, Inc., 617 So.2d 403 (Fla. 3d DCA 1993); Iglesias v. Eagle Nat’l Bank of Miami, 598 So.2d 262 (Fla. 3d DCA 1992). Accordingly, the order below is reversed with directions to afford Seifried the unemployment benefits claimed.
SCHWARTZ, C.J., and BASKIN, J., concur.